     Case 17-42307   Doc 40-1   Filed 01/04/19   Entered 01/04/19 16:14:54   Desc Certificate of Service   Page 1 of 2




Justin H. King
State Bar No. 24077811
ALLMAND LAW FIRM, P.L.L.C.
860 Airport Freeway Suite 401
Hurst, TX 76054
214.265.0123 Phone
214.265.1979 Fax


ATTORNEY FOR DEBTOR(S)


                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

IN RE:                                                     §
                                                           §
Steven Lee Struck                                          § CASE NO. 17-42307
Leanne Poarch Struck                                       § CHAPTER 13
Debtor                                                     §
                                                           §


                                      CERTIFICATE OF SERVICE

       The undersigned certifies that on January 4, 2019 the following parties were served a true

copy of the Objection to Proof of Claim # 3 on all the parties via the method indicated below.

VIA ELECTRONIC NOTICE THROUGH COURT'S ECF SYSTEM
John Robert Callison on behalf of Creditor Rushmore Loan Management Services, LLC
edecf@bdfgroup.com

Eboney Cobb on behalf of Creditor Garland ISD
ecobb@pbfcm.com, ecobb@ecf.inforuptcy.com

Abbey U. Dreher on behalf of Creditor MTGLQ Investors, LP
edecf@BDFGROUP.com, marshak@bdfgroup.com

Carey D. Ebert on behalf of Trustee Carey D. Ebert,
ECFch13plano@ch13plano.com

Carey D. Ebert,
ECFch13plano@ch13plano.com
     Case 17-42307   Doc 40-1   Filed 01/04/19   Entered 01/04/19 16:14:54   Desc Certificate of Service   Page 2 of 2




Melissa L. Palo on behalf of Creditor Dallas County
melissa.palo@lgbs.com, Julie.wilson@lgbs.com

US Trustee
USTPRegion06.TY.ECF@USDOJ.GOV



VIA U.S. MAIL

PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541

U.S. Bank Trust National Association as Trustee of Chalet Series III Trust
Law Offices of Michelle Ghidotti
1920 Old Tustin Avenue
Santa Ana, CA 92705




DATED: January 4, 2019

                                                                 Respectfully Submitted,

                                                                 ALLMAND LAW FIRM, P.L.L.C.

                                                                 /s/ Justin H. King
                                                                 Justin H. King
                                                                 State Bar No. 24077811
                                                                 ALLMAND LAW FIRM, P.L.L.C.
                                                                 860 Airport Freeway Suite 401
                                                                 Hurst, TX 76054
                                                                 214.265.0123 Phone
                                                                 214.265.1979 Fax
                                                                 ATTORNEY FOR DEBTOR
